Exhibit 10.4

 

LINCOLN ELECTRIC HOLDINGS, INC.

 

Stock Option Agreement

 

WHEREAS, Lincoln Electric Holdings, Inc. (the “Company”) maintains the
[                ] Plan, as may be amended from time to time (the “Plan”),
pursuant to which the Company may grant Options to officers and certain key
employees of the Company and its Subsidiaries (as defined in the Plan);

 

WHEREAS, [                ] (the “Optionee”) is an employee of the Company or
one of its Subsidiaries; and

 

WHEREAS, the Optionee was granted an Option under the Plan by the Compensation
and Executive Development Committee (the “Committee”) of the Board of Directors
(the “Board”) of the Company on [                ] (the “Date of Grant”) and the
Evidence of Award in the form hereof (the “Agreement”) has been authorized by a
resolution of the Committee duly adopted on such date.

 

NOW, THEREFORE, pursuant to the Plan and subject to the terms and conditions
thereof and the terms and conditions hereinafter set forth, the Company hereby
confirms to the Optionee the grant of an Option to purchase [                ]
Common Shares, without par value, of the Company, at the exercise price of
$[      ] per Common Share, the closing price of a Common Share on the NASDAQ
Global Market on the Date of Grant (as reported in The Wall Street Journal) (the
“Option Price”).

 

1.                                      Definitions.  Unless otherwise defined
in this Agreement, terms used in this Agreement with initial capital letters
will have the meanings assigned to them in the Plan.

 

(a)           “Change in Control” means the occurrence of any of the following
events:

 

(i)                                     any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) is
or becomes the beneficial owner (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 30% or more of the combined voting power of the
then-outstanding Voting Stock of the Company; provided, however, that:

 

(1)                                 for purposes of this Section 1(a)(i), the
following acquisitions will not constitute a Change in Control: (A) any
acquisition of Voting Stock of the Company directly from the Company that is
approved by a majority of the Incumbent Directors, (B) any acquisition of Voting
Stock of the Company by the Company or any Subsidiary, (C) any acquisition of
Voting Stock of the Company by the trustee or other fiduciary holding securities
under any employee benefit plan (or related trust) sponsored or maintained by
the Company or any Subsidiary, and (D) any acquisition of Voting Stock of the
Company by any Person pursuant to a Business Transaction that complies with
clauses (A), (B) and (C) of Section 1(a)(iii) below;

 

(2)                                 if any Person is or becomes the beneficial
owner of 30% or more of combined voting power of the then-outstanding Voting
Stock of the Company as a result of a transaction described in clause (A) of

 

--------------------------------------------------------------------------------


 

Section 1(a)(i)(1) above and such Person thereafter becomes the beneficial owner
of any additional shares of Voting Stock of the Company representing 1% or more
of the then-outstanding Voting Stock of the Company, other than in an
acquisition directly from the Company that is approved by a majority of the
Incumbent Directors or other than as a result of a stock dividend, stock split
or similar transaction effected by the Company in which all holders of Voting
Stock are treated equally, such subsequent acquisition will be treated as a
Change in Control;

 

(3)                                 a Change in Control will not be deemed to
have occurred if a Person is or becomes the beneficial owner of 30% or more of
the Voting Stock of the Company as a result of a reduction in the number of
shares of Voting Stock of the Company outstanding pursuant to a transaction or
series of transactions that is approved by a majority of the Incumbent Directors
unless and until such Person thereafter becomes the beneficial owner of any
additional shares of Voting Stock of the Company representing 1% or more of the
then-outstanding Voting Stock of the Company, other than as a result of a stock
dividend, stock split or similar transaction effected by the Company in which
all holders of Voting Stock are treated equally; and

 

(4)                                 if at least a majority of the Incumbent
Directors determine in good faith that a Person has acquired beneficial
ownership of 30% or more of the Voting Stock of the Company inadvertently, and
such Person divests as promptly as practicable but no later than the date, if
any, set by the Incumbent Board a sufficient number of shares so that such
Person beneficially owns less than 30% of the Voting Stock of the Company, then
no Change in Control will have occurred as a result of such Person’s
acquisition; or

 

(ii)                                a majority of the Board ceases to be
comprised of Incumbent Directors; or

 

(iii)                             the consummation of a reorganization, merger
or consolidation, or sale or other disposition of all or substantially all of
the assets of the Company or the acquisition of the stock or assets of another
corporation, or other transaction (each, a “Business Transaction”), unless, in
each case, immediately following such Business Transaction (A) the Voting Stock
of the Company outstanding immediately prior to such Business Transaction
continues to represent (either by remaining outstanding or by being converted
into Voting Stock of the surviving entity or any parent thereof), more than 50%
of the combined voting power of the then outstanding shares of Voting Stock of
the entity resulting from such Business Transaction (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries), (B) no Person (other than the Company, such entity
resulting from such Business Transaction, or any employee benefit plan (or
related trust) sponsored or maintained by the Company, any Subsidiary or such
entity

 

2

--------------------------------------------------------------------------------


 

resulting from such Business Transaction) beneficially owns, directly or
indirectly, 30% or more of the combined voting power of the then outstanding
shares of Voting Stock of the entity resulting from such Business Transaction,
and (C) at least a majority of the members of the Board of Directors of the
entity resulting from such Business Transaction were Incumbent Directors at the
time of the execution of the initial agreement or of the action of the Board
providing for such Business Transaction; or

 

(iv)                            approval by the shareholders of the Company of a
complete liquidation or dissolution of the Company, except pursuant to a
Business Transaction that complies with clauses (A), (B) and (C) of
Section 1(a)(iii).

 

(b)                                 Other definitions used in Section 1(a):

 

(i)                                   “Board” means the Board of Directors of
Lincoln Electric Holdings, Inc.

 

(ii)                                “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 

(iii)                             “Incumbent Directors” means the individuals
who, as of the date hereof, are Directors of the Company (each, a “Director”)
and any individual becoming a Director subsequent to the date hereof whose
election, nomination for election by the Company’s shareholders, or appointment,
was approved by a vote of at least two-thirds of the then Incumbent Directors
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without objection to
such nomination); provided, however, that an individual will not be an Incumbent
Director if such individual’s election or appointment to the Board occurs as a
result of an actual or threatened election contest (as described in
Rule 14a-12(c) of the Exchange Act) with respect to the election or removal of
Directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board.

 

(iv)                            “Subsidiary” means an entity in which the
Company directly or indirectly beneficially owns 50% or more of the outstanding
Voting Stock.

 

(v)                               “Voting Stock” means securities entitled to
vote generally in the election of directors.

 

(c)                                  “Cause” means a felony conviction of the
Optionee or the failure of the Optionee to contest prosecution for a felony, or
Optionee’s willful misconduct or dishonesty, any of which is directly or
materially harmful to the business or reputation of the Company or any
Subsidiary.

 

2.                                      Grant of Options.  The Company hereby
grants to the Optionee an Option, which represents a right in the Optionee to
purchase the number of Common Shares specified above, without par value, of the
Company, at the Option Price and which shall become exercisable in accordance
with Section 4, Section 5, or Section 6 hereof.

 

3

--------------------------------------------------------------------------------


 

3.                                      Form of Option.  The Option granted
under this Agreement is intended to be a nonqualified stock option and shall not
be treated as an “incentive stock option” within the meaning of that term under
Section 422 of the Internal Revenue Code of 1986.

 

4.                                      Vesting of Option.  Subject to the terms
and conditions of Sections 5, 6 and 8 hereof, the Option shall become vested and
exercisable as follows:  [                ]

 

5.                                      Effect of Change in Control.  The entire
Option subject to this Agreement shall become immediately exercisable upon any
Change in Control of the Company that shall occur while the Optionee is an
employee of the Company or a Subsidiary if the Optionee’s employment is
terminated or if any successor to the business of the Company resulting from a
Change in Control should fail to replace this Option with an option for its own
publicly-traded securities of at least equal value.

 

6.                                      Effect of Death, Disability or
Retirement.  The entire Option subject to this Agreement shall become
immediately exercisable in full (a) upon the death of the Optionee while in the
employment of the Company or any Subsidiary, or (b) if the Optionee’s employment
with the Company or any Subsidiary should terminate as a result of his or her
disability or on or after the Optionee’s normal retirement date (as determined
under The Lincoln Electric Company Retirement Annuity Program).

 

7.                                      Exercise of Option.

 

(a)                                 To the extent that the Option shall have
become exercisable in accordance with the terms of this Agreement, it may be
exercised in whole or in part from time to time thereafter.

 

(b)                                 To exercise an Option, the Optionee shall
give written notice to the Company, specifying the number of Common Shares to be
exercised and the date of exercise, and shall provide payment of the Option
Price and any applicable taxes, along with any other documentation that may be
required by the Company.

 

(c)                                  The Option Price shall be payable upon
exercise:

 

(i)                                     by certified or bank check or other cash
equivalent acceptable to the Company;

 

(ii)                                  by transfer to the Company of
nonforfeitable, unrestricted Common Shares of the Company that have been owned
by the Optionee for at least six (6) months prior to the date of exercise; or

 

(iii)                               by any combination of these methods.

 

Nonforfeitable, unrestricted Common Shares that are transferred by the Optionee
in payment of all or any part of the Option Price shall be valued on the basis
of their Market Value Per Share on the date of exercise.

 

8.                                      Termination of Option.  Both the vested
and unvested portions of the Option shall terminate on the earliest of the
following dates as provided below:

 

4

--------------------------------------------------------------------------------


 

(a)                                 automatically and without further notice
three (3) months after the date upon which the Optionee ceases to be an employee
of the Company or a Subsidiary, unless the cessation of employment (i) is a
result of the death, permanent disability or normal retirement of the Optionee
(as determined under a retirement program sponsored by the Company or the
Subsidiary) or (ii) occurs in a manner described in (d) or (e) below;

 

(b)                                 automatically and without further notice
three (3) years after the date of the death or permanent disability of the
Optionee while an employee of the Company or a Subsidiary or three (3) years
after the date of normal retirement of the Optionee (as determined under a
retirement program sponsored by the Company or the Subsidiary);

 

(c)                                  automatically and without further notice
one (1) year after death of the Optionee, if the Optionee dies after the
termination of employment with the Company or a Subsidiary and prior to the
termination of the Option;

 

(d)                                 automatically and without further notice
upon the termination of the Optionee’s employment for Cause;

 

(e)                                  if the Board or the Committee shall so
determine, if the Optionee, either during employment by the Company or a
Subsidiary or within two (2) years after termination of such employment, shall
become an employee of a competitor of the Company or a Subsidiary or shall
engage in any other conduct that is competitive with the Company or a
Subsidiary; in addition if the Board or the Committee shall so determine, the
Optionee shall, forthwith upon notice of such determination, (i) return to the
Company, in exchange for payment by the Company of the Option Price paid
therefor, all the Common Shares that the Optionee has not disposed of that were
purchased pursuant to this Agreement within a period of one (1) year prior to
the date of the commencement of such employment or other competitive conduct,
and (ii) with respect to any Common Shares so purchased that the Optionee has
disposed of, pay to the Company in cash the difference between (1) the Option
Price and (2) the Market Value Per Share of the Common Shares on the date of
exercise.  To the extent that such amounts are not paid to the Company, the
Company may set off the amounts so payable to it against any amounts that may be
owing from time to time by the Company or a Subsidiary to the Optionee, whether
as wages, deferred compensation or vacation pay or in the form of any other
benefit or for any other reason; or

 

(f)                                   ten years after the Date of Grant.

 

9.                                      Compliance with Law.  Notwithstanding
any other provision of this Agreement, the Option shall not be exercisable if
the exercise or issuance thereof would result in a violation of any law.  The
Company will make reasonable efforts to comply with all applicable federal and
state securities laws.

 

10.                               Transferability and Exercisability.  The
Option, including any interest therein, shall not be transferable by the
Optionee except by will or the laws of descent and distribution, and the Option
shall be exercisable during the lifetime of the Optionee only by him or her or,
in the event of his or her legal incapacity to do so, by his or her guardian or
legal

 

5

--------------------------------------------------------------------------------


 

representative acting on behalf of the Optionee in a fiduciary capacity under
state law and court supervision.

 

11.                               Adjustments.  The Committee shall make such
adjustments in the number of Common Shares covered by the Option, in the Option
Price and in the kind of shares covered thereby as is equitably required to
prevent any dilution or enlargement of the Optionee’s rights under this
Agreement that would result from (a) any stock dividend, stock split,
combination of shares, recapitalization or other change in the capital structure
of the Company; or (b) any merger, consolidation, spin-off, split-off, spin-out,
split-up, reorganization, partial or complete liquidation or other distribution
of assets, issuance of rights or warrants to purchase securities; or (c) any
other corporate transaction or event having an effect similar to any of the
foregoing.  However, such adjustments shall be made automatically, without the
necessity of Committee action, on the customary arithmetical basis in the case
of any stock split, including a stock split effected by means of a stock
dividend, and in the case of any other dividend paid in shares of the Company. 
Moreover, in the event of any transaction or event, the Committee, in its
discretion, may provide in substitution for any or all of the Optionee’s rights
under this Agreement such alternative consideration (including cash) as it, in
good faith, may determine to be equitable under the circumstances and may
require in connection therewith the surrender of all grants so replaced.

 

12.                               Withholding Taxes.  No later than the date as
of which an amount first becomes includible in the gross income of the Optionee
for applicable income tax purposes with respect to the Option granted under this
Agreement, the Optionee shall pay to the Company, or make arrangements
satisfactory to the Committee regarding the payment of, any Federal, state,
local or foreign taxes of any kind required by law to be withheld with respect
to such amount.  Unless otherwise determined by the Committee, the minimum
required withholding obligations may be settled with vested Common Shares.  The
obligations of the Company under this Agreement shall be conditional on such
payment or arrangements and the Company shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to the Optionee.

 

13.                               No Right to Employment.  This Option award is
a voluntary, discretionary bonus being made on a one-time basis and it does not
constitute a commitment to make any future awards.  This Option award and any
payments made hereunder will not be considered salary or other compensation for
purposes of any severance pay or similar allowance, except as otherwise required
by law.  The Plan and this Agreement will not confer upon the Optionee any right
with respect to the continuance of employment or other service with the Company
or any Subsidiary and will not interfere in any way with any right that the
Company or any Subsidiary would otherwise have to terminate any employment or
other service of the Optionee at any time.  For purposes of this Agreement, the
continuous employ of the Optionee with the Company or a Subsidiary shall not be
deemed interrupted, and the Optionee shall not be deemed to have ceased to be an
employee of the Company or any Subsidiary by reason of (A) the transfer of his
or her employment among the Company and its Subsidiaries or (B) an approved
leave of absence.

 

14.                               Relation to the Other Benefits.  Any economic
or other benefit to the Optionee under this Agreement or the Plan will not be
taken into account in determining any benefits to which the Optionee may be
entitled under any profit-sharing, retirement or other benefit

 

6

--------------------------------------------------------------------------------


 

or compensation plan maintained by the Company or a Subsidiary and will not
affect the amount of any life insurance coverage available to any beneficiary
under any life insurance plan covering employees of the Company or a Subsidiary.

 

15.                               Agreement Subject to Plan.  The Option granted
under this Agreement and all of the terms and conditions hereof are subject to
all of the terms and conditions of the Plan.  In the event of any inconsistency
between this Agreement and the Plan, the terms of the Plan will govern.

 

16.                               Data Privacy.  Information about the Optionee
and the Optionee’s participation in the Plan may be collected, recorded and
held, used and disclosed for any purpose related to the administration of the
Plan.  The Optionee understands that such processing of this information may
need to be carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within the Optionee’s country or
elsewhere, including the United States of America.  The Optionee consents to the
processing of information relating to the Optionee and the Optionee’s
participation in the Plan in any one or more of the ways referred to above.

 

17.                               Amendments.  Any amendment to the Plan will be
deemed to be an amendment to this Agreement to the extent that the amendment is
applicable hereto; provided, however, that no amendment will adversely affect
the rights of the Optionee with respect to the Option without the Optionee’s
consent.

 

18.                               Severability.  In the event that one or more
of the provisions of this Agreement shall be invalidated for any reason by a
court of competent jurisdiction, any provision so invalidated shall be deemed to
be separable from the other provisions hereof, and the remaining provisions
hereof shall continue to be valid and fully enforceable.

 

19.                               Governing Law.  This Agreement is made under,
and will be construed in accordance with, the internal substantive laws of the
State of Ohio.

 

7

--------------------------------------------------------------------------------


 

The undersigned Optionee hereby acknowledges receipt of an executed original of
this Agreement and accepts the Option granted hereunder, subject to the terms
and conditions of the Plan and the terms and conditions hereinabove set forth.

 

 

Date:

 

 

 

 

 

 

«Name»

 

 

THIS AGREEMENT is executed by the Company on this        day of
                , 20    .

 

 

LINCOLN ELECTRIC HOLDINGS, INC.

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------